Citation Nr: 1722894	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

 1.  Entitlement to a disability rating in excess of 40 percent prior to September 24, 2012, for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome. 

2.  Entitlement to a disability rating in excess of 20 percent from September 24, 2012, for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome.

3.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity, from September 24, 2012, forward.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1957 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009, rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), that reduced the disability rating assigned for the Veteran's service-connected, low back disorder from 40 percent to 20 percent under Diagnostic Code (DC) 5235, effective July 1, 2009.  

In a June 2015 rating decision, the RO awarded a separate 20 percent rating for radiculopathy of the right lower extremity under DC 8720, effective from September 24, 2012.   

In October 2015, the Board restored the 40 percent rating for the Veteran's spine condition, from July 1, 2009 to September 23, 2012.  The case was then remanded for further development.  It has since been returned to the Board.  


FINDINGS OF FACT

1.  From December 14, 2005 to September 23, 2012, the Veteran's ow back disability was not productive of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.  

2.  From September 24, 2012, the Veteran's low back disability was productive of  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and without incapacitating episodes.   

3.  The Veteran's radiculopathy of the right lower extremity, is manifested by moderate incomplete neuralgia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent prior to September 24, 2012, for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5235 (2016).

2.  The criteria for a disability rating in excess of 20 percent, from September 24, 2012, for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5235 (2016).

3.  The criteria for a rating in excess of 20 percent, for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was provided with VA examinations in February 2009, September 2012, and November 2015.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158(2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the lumbar spine and no weight-bearing associated with the lumbar spine, apart from that which it always carries, and the range of motion recorded is understood as active and thus, would be reflective of the greatest limitation (versus the motion that would be achieved were the examiner exerting the force to produce it).  As such, the holding in Correia does not require further development.  


II. Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.
The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities may be rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As it pertains to radiculopathy, under Diagnostic Code 8720 disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe neuralgia of the sciatic nerve. 38 C.F.R. § 4.124a. A disability rating of 60 percent is warranted for severe neuralgia with marked muscle atrophy. Id. An 80 percent rating is warranted with complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. Id. 

When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

II. Status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome

The Veteran had a bilateral lumbar facet joint injection L3-S1 in October 2005; a right L4-L5 transforaminal epidural steroid injection in January 2006 and April 2006; and injection for sacroiliac dysfunction in November 2007.  In December 2008, he underwent a lumbar medial branch injection.

In a February 2009 VA examination, the Veteran reported a history of a first lumbar vertebra fracture with degenerative changes and stenosis resulting in right leg weakness with residuals.  He complained of numbness and constant, sharp pain (10 being the worst), but no stiffness, or loss of bladder or bowel control.  The pain was relieved by rest, medication, and spinal injections.  He stated that he was incapacitated for 5 days in January 2008; and that, a VA physician recommended bed rest.  He also reported the inability to stand for periods longer than 25 minutes and used a cane.  An x-ray reflected a diagnosis of a prior compression fracture of L-1 and disc space narrowing at L4-5 and L5-S1.  His posture and gait were within normal limits.  He did not require a brace, crutches, corrective shoes, or a walker.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Flexion was 90 degrees with pain at 70 degrees; extension was 30 degrees; right lateral flexion was 30 degrees with pain at 22 degrees; left lateral rotation was 30 degrees with pain at 26 degrees; right rotation was 30 degrees, and left rotation was 30 degrees.  Upon neurological examination of the lower extremities, motor function via pinprick was within normal limits and sensory function was within normal limits.  There was no intervertebral disc syndrome.  

A February 2009 VA treatment record reflects that the Veteran received injection therapy.  A July 2009 VA treatment record noted that the pain was recently getting worse with "2 weeks of new onset post leg numbness."  His treatment at that time was injection therapy for pain management.

In August 2009, his VA primary care provider stated that the Veteran had severe back symptoms and was restricted in his range of motion and other daily activities because of his back.  It was noted the Veteran's symptoms had not improved, but  progressed over the years.  The VA physician stated that "back ROM flexion--bends 5 degrees forward extension-[could] bend - 5 degrees backwards lateral bending about 5 degrees to each side [was] unable to twist."

In September 2012, the Veteran was afforded a VA examination.  He reported flare-ups of pain that impact the function of his spine.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, with no evidence of painful motion.  He was unable to perform repetitive-use testing with three repetitions, because of pain in his lumbar spine.  With regard to functional loss and functional impairment of the spine, following repetitive use, the Veteran had weakened movement.  He had localized tenderness, or pain to palpation of the joints and/or soft tissue of the thoracolumbar spine.  The Veteran had no guarding or muscle spasm of the thoracolumbar spine, and muscle strength testing was normal.  Sensory examination revealed the right lower extremity had decreased sensation to light touch.  The left lower extremity sensation was normal.  Straight leg raising test was normal.  The examiner diagnosed radiculopathy of the right lower extremity,  characterized as paresthesias and/or dysesthesias moderate in nature, and numbness moderate in nature.  The nerve root involved was the right sciatic nerve.  He had no other neurologic abnormalities or findings such as bowel or bladder problems.  The Veteran was noted as having intervertebral disc syndrome (IVDS), but had not had any incapacitating episodes over the prior 12 months.  He did not have trophic changes attributable to peripheral neuropathy.  The impact on his ability to work was partial impairment of physical activities.   

VAMC records indicate in May 2015, he was seen for a follow up appointment at the VAMC.  He reported lower back pain, and lower extremity weakness in the right leg.  

The Veteran was afforded a VA examination in November 2015.  He reported having flare-ups of pain, that result in him falling.  Functional loss was described as an inability to cook because he is wheelchair bound and unable to reach the stove or clean.  (The Veteran also has a heart disability, as well as bilateral knee and foot disabilities.  He has a combined 100 percent schedular disability evaluation for his service connected disabilities.)  Range of motion was forward flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, right and left lateral rotation to 10 degrees.  He had guarding of movement, and pain, which limit his mobility and fine motor activity.   He had pain in all ranges of motion.  There was evidence of pain with weight bearing.  He had lumbar paraspinal muscle spasms and tenderness.  As a result of the pain, he was unable to perform repetitive use testing.  He was not examined immediately after repetitive use over time, and the examiner concluded the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination may significantly limit functional ability during flare-ups or when the joint is used repeated over a period of time.  Range of motion may be reduced during flare-ups or repeated use of the joint.  The examiner concluded it was not possible to express any such additional limitation in terms of degrees of additional range of motion loss.  The reason being, the Veteran was not experiencing a flare up and had not repeatedly used the joint beyond performing those repetitions for the examination.  He had muscle spasms, localized tenderness, and guarding, that resulted in abnormal gait or abnormal spinal contour.  The Veteran reported being unable to stand for more than 10 minutes at a time.  He had radiculopathy of the right lower extremity.  He had right lower extremity intermittent pain severe in nature, paresthesia's and/or dysesthesias moderate in nature, and numbness severe in nature.  He had no other signs or symptoms of radiculopathy.  His sciatic nerve was involved, and the examiner classified the severity of his radiculopathy as moderate in nature.  The examiner concluded the Veteran did not have IVDS. 

Prior to September 24, 2012

The Board finds that the criteria for a rating in excess of 40 percent have not been met.  

At his February 2009 examination, the lowest flexion on range of motion testing was 90 degrees, with pain starting at 70 degrees.  At no time prior to September 24, 2012, have there been finding of ankylosis.  For a rating in excess of 40 percent, there must be a finding of unfavorable ankylosis of the entire thoracolumbar spine, and there were no such findings.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). Given the motion found by the VA examiners (including findings of no ankylosis), the Board finds that prior to September 24, 2012, the Veteran did not have ankylosis of the thoracolumbar spine.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 40 percent rating assigned prior to September 24, 2012. Id.  

Note (1) of 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, as it pertains to the right lower extremity and neurological impairment, a separate evaluation for right lower extremity radiculopathy is in place and is discussed below.  As it pertains to the left lower extremity, and other neurological conditions, neurological evaluations have consistently been normal.  Though the Veteran complained of left lower extremity pain, he was not diagnosed with radiculopathy.  Prior to September 24, 2012, there is no evidence the Veteran had bowel or bladder impairment.  

Higher evaluations are also available under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Though at the February 2009 examination, the Veteran reported being placed on bedrest for five days, there is no evidence in the record he was prescribed bedrest, or that he was diagnosed with IVDS. Even if the Veteran were to be evaluated under diagnostic code 5243, five days of bedrest would not result in an evaluation higher than those already assigned herein. 

From September 24, 2012

As documented above the record indicates the Veteran's back disability does not meet the requirements for an evaluation in excess of 20 percent.  With regard to functional loss, and the inability of the musculoskeletal system, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance, as the 
September 2012 examination demonstrated, the Veteran's lowest flexion on examination was 90 degrees, and no evidence of incapacitating episodes.  At the November 2015 examination, the lowest flexion on range of motion testing was 60 degrees, with pain.  Additionally, according to the November 2015 opinion, with regard to repetitive use and flare-ups, the examiner reported that pain, weakness, fatigability or incoordination may significantly limit functional ability during flare ups, or repeated use of the joint.  He was unable to express any such additional limitation in terms of degrees of additional range of motion loss, as the Veteran was not examined during a flare-up, or immediately after a period of repetitive use over time.  However, at no time were there findings of ankylosis.  Given the motion found by the VA examiners and VA medical providers, the Board finds that at no time from September 24, 2012, did the Veteran have forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the spine.  Also, as noted above, pain alone cannot form the basis of a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).  The assigned 20 percent rating contemplates the Veteran's level of impairment.  

With regard to the IVDS based on incapacitating episodes, though the September 2012 examiner noted the Veteran had IVDS, there is no evidence of record of the Veteran seeking treatment for incapacitating episodes, or that he had been  prescribed bed rest by a physician.  As such, an evaluation due to incapacitating episodes would not result in an evaluation higher than those already assigned herein.

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted.  In so finding, the Board notes that the Veteran is competent to report on symptoms.  His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the actual nature of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

As it pertains to an evaluation of objective neurologic abnormalities, in the present case, from September 24, 2012, aside from right lower extremity radiculopathy, neurological evaluations have consistently been normal.  There has been no evidence the Veteran had bowel or bladder impairment.  


III. Radiculopathy of the Right Lower Extremity 

VA examination reports essentially show that the Veteran has consistently complained of pain radiating from his back down the right leg, to his foot, as well as numbness and tingling sensations.  Objective signs related to his right leg radiculopathy have included decreased sensation only, as muscle strength and reflex examinations have been mostly evaluated as normal.  Similarly, while he has attributed his need for a cane to prevent falling, the record reflects he has additional disability (right knee degenerative joint disease, a left knee condition and bilateral pes planus) that adversely affects his lower extremities and gait.  The Veteran's disability due to right sciatic radiculopathy is seen as sensory in nature and the preponderance of the competent medical evidence does not show that the disability caused functional impairment or involved the joints. The regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at most, moderate degree. See 38 C.F.R. § 4.124a. Likewise, as noted above, the VA examiners have consistently opined that the Veteran's right radiculopathy was at most moderate in severity. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). While the Veteran is competent to give evidence about what he observes or experiences concerning his right lower extremity disability, he is not competent to identify a specific level of disability according to the appropriate diagnostic code. See Layno v. Brown, 6 Vet. App. 465 (1994).  Such competent evidence concerning the nature and extent of his service-connected right lower extremity radiculopathy have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the Veteran's right lower extremity radiculopathy is evaluated.  The Board finds these records to be the most probative evidence with regard to whether a higher rating is warranted in this case. 

In summary, the preponderance of the evidence reflects that the Veteran's service-connected right leg radiculopathy has been no more than 20 percent disabling for the entire appeal period. Fenderson v. West, supra. The Veteran's symptoms related to his service-connected right leg radiculopathy are primarily sensory, and, therefore, are at most moderate. Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 20 percent for the service-connected right radiculopathy, at any time during the pertinent period, must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to a disability rating in excess of 40 percent prior to September 24, 2012, for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome, is denied. 

Entitlement to a disability rating in excess of 20 percent from September 24, 2012, for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome, is denied.
	
Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


